 
 
I 
108th CONGRESS
2d Session
H. R. 5047 
IN THE HOUSE OF REPRESENTATIVES 
 
September 9, 2004 
Mr. Edwards (for himself and Mr. Emanuel) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to increase the maximum coverage under the Servicemembers’ Group Life Insurance and Veterans’ Group Life Insurance programs from $250,000 to $500,000. 
 
 
1.Increase in automatic maximum coverage under Servicemembers’ Group Life Insurance and Veterans’ Group Life Insurance 
(a)Maximum under Servicemembers’ Group Life Insurance 
(1)Subsection (a)(3)(A)(i) of section 1967 of title 38, United States Code, is amended by striking $250,000 each place it appears and inserting $500,000. 
(2)Subsection (d) of such section is amended by striking maximum amount of $250,000 and inserting maximum amount provided under subparagraph (A)(i) of subsection (a)(3)  
(b)Maximum under Veterans’ Group Life InsuranceSection 1977(a) of such title is amended by striking $250,000 each place it appears and inserting $500,000. 
2.Effective date The amendments made by section 1 shall take effect on the first day of the first month that begins more than 120 days after the date of the enactment of this Act. 
 
